 



Exhibit 10.5
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
OF
ESB FINANCIAL CORPORATION
AND
ESB BANK
EFFECTIVE AS OF NOVEMBER 21, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE I PURPOSE; EFFECTIVE DATE
    1  
 
       
ARTICLE II DEFINITIONS
    1  
2.1 Adjusted Retirement Percentage
    1  
2.2 Beneficiary
    1  
2.3 Board
    1  
2.4 Change in Control
    2  
2.5 Committee
    2  
2.6 Compensation
    2  
2.7 Deferred Retirement Date
    2  
2.8 Disability
    2  
2.9 Early Retirement Date
    2  
2.10 Employer
    2  
2.11 ERISA
    2  
2.12 Exchange Act
    3  
2.13 Final Average Compensation
    3  
2.14 Normal Retirement Date
    3  
2.15 Participant
    3  
2.16 Retirement
    3  
2.17 Separation from Service
    3  
2.18 Spouse
    3  
2.19 Supplemental Retirement Benefit
    3  
2.20 Target Retirement Percentage
    3  
2.21 Year of Credited Service
    3  
 
       
ARTICLE III PARTICIPATION AND VESTING
    3  
3.1 Eligibility and Participation
    3  
3.2 Change in Employment Status
    4  
3.3 Vesting
    4  
 
       
ARTICLE IV PRE-RETIREMENT SURVIVOR BENEFIT
    4  
4.1 Pre-Retirement Survivor Benefit
    4  
4.2 Payment of Benefits
    4  
 
       
ARTICLE V SUPPLEMENTAL RETIREMENT BENEFITS
    4  
5.1 Normal Retirement Benefit
    4  
5.2 Deferred Retirement Benefit
    5  
5.3 Early Retirement Benefit
    5  
5.4 Disability Retirement Benefit
    5  
5.5 Change in Control Benefit
    5  
5.6 Payment of Benefits
    5  
5.7 Alternative Form of Payment
    6  

 ii 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              PAGE  
5.8 Withholding; Payroll Taxes
     7  
5.9 Payment to Guardian
     7  
 
       
ARTICLE VI BENEFICIARY DESIGNATION
     7  
6.1 Beneficiary Designation
     7  
6.2 Amendments
     7  
6.3 No Participant Beneficiary Designation
     8  
6.4 Effect of Payment
     8  
 
       
ARTICLE VII ADMINISTRATION
     8  
7.1 Committee; Duties
     8  
7.2 Agents
     8  
7.3 Binding Effect of Decisions
     8  
7.4 Indemnity of the Committee
     8  
 
       
ARTICLE VIII CLAIMS AND REVIEW PROCEDURES
     9  
8.1 Claims Procedure
     9  
8.2 Review Procedure
     9  
 
       
ARTICLE IX TERMINATION, SUSPENSION OR AMENDMENT
    11  
9.1 Termination, Suspension or Amendment of Plan
    11  
 
       
ARTICLE X MISCELLANEOUS
    12  
10.1 Unfunded Plan
    12  
10.2 Unsecured General Creditor
    12  
10.3 Trust Fund
    12  
10.4 Nonassignability
    12  
10.5 Not a Contract of Employment
    12  
10.6 Protective Provisions
    12  
10.7 Terms
    13  
10.8 Captions
    13  
10.9 Governing Law
    13  
10.10 Validity
    13  
10.11 Notice
    13  
10.12 Changes in Statutes or Regulations
    13  
10.13 Successors
    13  
SIGNATURES
    14  

 iii 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ARTICLE I
PURPOSE; EFFECTIVE DATE
     The purpose of this Amended and Restated Supplemental Executive Retirement
Plan (hereinafter referred to as the “Plan”) is to provide supplemental
retirement and death benefits for certain key employees of ESB Financial
Corporation (hereinafter referred to as the “Company”), ESB Bank (the “Bank”),
and any affiliated or subsidiary corporations of the Company designated by the
Board. It is intended that the Plan will aid in retaining and attracting
employees of exceptional ability by providing them with these benefits. This
Plan as amended and restated shall be effective as of November 21, 2006.
INTRODUCTION
     The Company and the Bank previously entered into a certain Supplemental
Executive Retirement Plan effective as of February 22, 2001 (the “Prior SERP”).
This Plan amends and restates the Prior SERP in its entirety as hereinafter set
forth in order to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including the guidance issued to
date by the Internal Revenue Service (the “IRS”) and the proposed regulations
issued by the IRS in the fall of 2005, with none of the benefits payable under
this Plan to be deemed grandfathered for purposes of Section 409A of the Code.
The
     Plan has been and shall continue to be operated in compliance with
Section 409A of the Code. The provisions of the Plan shall be construed to
effectuate such intentions.
ARTICLE II
DEFINITIONS
     For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
     2.1 Adjusted Retirement Percentage. “Adjusted Retirement Percentage” means
the Target Retirement Percentage multiplied by a fraction, the numerator of
which is the Participant’s Years of Credited Service, not to exceed twenty (20),
and the denominator of which is twenty (20). The Adjusted Retirement Percentage
shall be rounded to four (4) decimal places.
     2.2 Beneficiary. “Beneficiary” means the person(s) or entity(ies) entitled
under Article VI to receive any Plan benefits payable after a Participant’s
death.
     2.3 Board. “Board” means the Board of Directors of Company.

 



--------------------------------------------------------------------------------



 



     2.4 Change in Control. “Change in Control” shall mean a change in the
ownership of the Company or the Bank, a change in the effective control of the
Company or the Bank or a change in the ownership of a substantial portion of the
assets of the Company or the Bank, in each case as provided under Section 409A
of the Code and the regulations thereunder.
     2.5 Committee. “Committee” means the Committee appointed to administer the
Plan pursuant to Article VII.
     2.6 Compensation. “Compensation” means the salary paid to or accrued for a
Participant during the calendar year, before reduction for amounts deferred
under any other salary reduction program, plus cash bonuses paid to or accrued
for a Participant during the calendar year. Compensation does not include
expense reimbursements, any form of non-cash compensation or benefits other than
salary and cash bonuses. When salary is deferred in one year and then paid in a
subsequent year, the payment of the previously deferred salary shall not be
included in Compensation in the year that it is paid.
     2.7 Deferred Retirement Date. “Deferred Retirement Date” means the first
day of the month coincident with or next following the date of the Participant’s
Separation from Service subsequent to the Participant’s Normal Retirement Date.
     2.8 Disability. “Disability” means the Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.
     2.9 Early Retirement Date. “Early Retirement Date” means the date on which
a Participant has a Separation from Service from the Employer for reasons other
than death or Disability if it occurs after the first day of the month
coincident with or next following the Participant’s attainment of age fifty
(50) and completion of twelve (12) Years of Credited Service, but prior to his
Normal Retirement Date. “Early Retirement Date” shall also mean the date on
which the Participant terminates employment with the Employer for any reason
other than death or Disability if either (a) at the time of such termination the
sum of the Participant’s Years of Credited Service (including partial years) and
age equals at least sixty-two (62), or (b) such termination occurs within
twenty-four (24) months after a Change in Control.
     2.10 Employer. “Employer” means the Company, or any successor to the
business thereof, and any affiliated or subsidiary corporations designated by
the Board. The Company hereby designates ESB Bank as an Employer for purposes of
this Plan.
     2.11 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

2



--------------------------------------------------------------------------------



 



     2.12 Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended.
     2.13 Final Average Compensation. “Final Average Compensation” means the
Participant’s Compensation during the last three (3) consecutive full calendar
years of employment with the Employer immediately preceding the date of
termination divided by three (3). Compensation earned after the Participant’s
Normal Retirement Date shall be included only if it increases Final Average
Compensation.
     2.14 Normal Retirement Date. “Normal Retirement Date” means the first day
of the month coincident with or next following the Participant’s attainment of
age sixty-five (65).
     2.15 Participant. “Participant” means any individual who is participating
or has participated in this Plan as provided in Article III.
     2.16 Retirement. “Retirement” means a Participant’s Separation from Service
from the Employer at the Participant’s Early Retirement Date, Normal Retirement
Date or Deferred Retirement Date.
     2.17 Separation from Service. “Separation from Service” means a separation
from service within the meaning of Section 409A of the Code and the regulations
thereunder.
     2.18 Spouse. “Spouse” means a Participant’s wife or husband who is lawfully
married to the Participant at the time of the Participant’s death.
     2.19 Supplemental Retirement Benefit. “Supplemental Retirement Benefit”
means the benefit determined under Article V of this Plan.
     2.20 Target Retirement Percentage. “Target Retirement Percentage” means the
percentage of Final Average Compensation which will be used as a target to
arrive at the amount of the Supplemental Retirement Benefit actually payable to
a Participant. This target percentage shall equal twenty-five percent (25%).
     2.21 Year of Credited Service. “Year of Credited Service” means a year in
which an employee works one thousand (1,000) or more hours.
ARTICLE III
PARTICIPATION AND VESTING
3.1 Eligibility and Participation.
     (a) Eligibility. Eligibility to participate in the Plan shall be limited to
those employees of the Employer who are designated by the Board.

3



--------------------------------------------------------------------------------



 



     (b) Participation. An employee’s participation in the Plan shall be
effective upon notification of the employee of his status as a Participant by
the Committee. Participation in the Plan shall continue until such time as the
Participant terminates employment with the Employer, and as long thereafter as
the Participant is eligible to receive benefits under this Plan.
     3.2 Change in Employment Status. If the Board determines that a
Participant’s employment performance is no longer at a level which deserves
reward through participation in this Plan, but does not terminate the
Participant’s employment with the Employer, participation herein and eligibility
to receive benefits hereunder shall be limited to the Participant’s vested
interest in such benefits as of the date designated by the Board.
     3.3 Vesting. Each Participant shall be one hundred percent (100%) vested in
all benefits that are accrued for his benefit under this Plan as of the date(s)
of such accrual(s). For example, when a Participant satisfies the criteria to be
eligible for Early Retirement, he shall be 100% vested in his Early Retirement
Benefit.
ARTICLE IV
PRE-RETIREMENT SURVIVOR BENEFIT
     4.1 Pre-Retirement Survivor Benefit. If a Participant dies while employed
by the Employer, the Employer shall pay a supplemental survivor benefit to the
Participant’s Beneficiary(ies). The amount of this benefit shall be equal to the
present value of the accrued Supplemental Retirement Benefit. Present value
shall be calculated using a discount rate equal to five percent (5%) simple
interest per annum.
     4.2 Payment of Benefits.
     (a) Form and Commencement of Benefit Payments. The supplemental survivor
benefits payable under this Article IV shall be paid in the form of one lump sum
payment paid as soon as administratively possible but not later than March 15 in
the year following the year in which the Participant died.
     (b) No Commutation of Benefits. The supplemental survivor benefit may be
paid only in the form of a lump sum payment.
ARTICLE V
SUPPLEMENTAL RETIREMENT BENEFITS
     5.1 Normal Retirement Benefit. If a Participant has a Separation from
Service on the Normal Retirement Date, the Employer shall pay to the Participant
an annual Supplemental Retirement Benefit equal to the Adjusted Retirement
Percentage multiplied by the Participant’s Final Average Compensation. The
annual Supplemental Retirement Benefit shall be paid for ten

4



--------------------------------------------------------------------------------



 



(10) years as set forth in Section 5.6(a), unless a Participant elects a
different form of payment pursuant to Section 5.7 below.
     5.2 Deferred Retirement Benefit. If a Participant has a Separation from
Service at a Deferred Retirement Date, the Employer shall pay to the Participant
an annual Supplemental Retirement Benefit equal to the Adjusted Retirement
Percentage multiplied by the Participant’s Final Average Compensation. The
annual Supplemental Retirement Benefit shall be paid for ten (10) years as set
forth in Section 5.6(a), unless a Participant elects a different form of payment
pursuant to Section 5.7 below.
     5.3 Early Retirement Benefit. If a Participant has a Separation from
Service at an Early Retirement Date, the Employer shall pay to the Participant
an annual Supplemental Retirement Benefit equal to the Adjusted Retirement
Percentage multiplied by the Participant’s Final Average Compensation, subject
to adjustment as set forth below. The annual Supplemental Retirement Benefit
shall be paid for ten (10) years as set forth in Section 5.6(a), unless a
Participant elects a different form of payment pursuant to Section 5.7 below.
Unless the Participant has twenty (20) Years of Credited Service or terminates
his employment with the Employer within twenty four (24) months following a
Change in Control, the above Early Retirement Benefit shall be reduced by three
and one-third percent (3.3333%) for each year by which the benefit commencement
date precedes the Participant’s sixty-fifth (65th) birthday. This percentage
shall be prorated for partial years.
     5.4 Disability Retirement Benefit. If a Participant has a Separation from
Service prior to Retirement as a result of Disability, the Employer shall pay to
the Participant an annual Supplemental Retirement Benefit commencing on the date
specified in Section 5.6(b) equal to the amount the Participant would have
received at such time under the Normal Retirement provisions of this Article,
unless a Participant elects a different form of payment pursuant to Section 5.7
below. For purposes of this calculation, Years of Credited Service shall
continue to accrue during the period of Disability and the Participant’s Final
Average Compensation shall be based only on the amounts earned during the twelve
(12) months prior to Disability if this provides the Participant with a greater
benefit.
     5.5 Change in Control Benefit. Upon the occurrence of a Change in Control,
the Employer shall pay to each Participant an annual Supplemental Retirement
Benefit equal to the Adjusted Retirement Percentage multiplied by each
Participant’s respective Final Average Compensation. The annual Supplemental
Retirement Benefit shall be paid for ten (10) years commencing on the first day
of the month following the date of the Change in Control, unless a Participant
elects a different form of payment pursuant to Section 5.7 below.
     5.6 Payment of Benefits.
     (a) Form of Benefit Payments. Supplemental Retirement Benefits paid under
this Plan shall be paid in the form of a ten (10) year annuity, unless a
Participant elects a different form of payment pursuant to Section 5.7 below. If
a Participant dies prior to the completion of the ten (10) year payment period,
any remaining payments will be made to the Participant’s Beneficiary or estate.

5



--------------------------------------------------------------------------------



 



     (b) Commencement of Benefit Payments. The Supplemental Retirement Benefits
payable to a Participant under the Normal, Deferred or Early Retirement
provisions of this Article shall commence on the later of (i) the first day of
the month following the lapse of six months after the Participant’s Normal,
Deferred or Early Retirement Date, or (ii) the January first immediately
following the date of the Participant’s Separation from Service. The
Supplemental Retirement Benefits payable to a Participant under the Disability
provisions of this Article shall commence on the first day of the month
following the lapse of six months after a Participant’s Disability, but not
earlier than the January first following the Participant’s attaining of age
sixty-five (65).
     (c) No Commutation of Benefits. Supplemental Retirement Benefits may be
paid only in the form of a ten (10) year annuity, except as provided in
Article IV and except for any elections made pursuant to Section 5.7 below.
     5.7 Alternative Form of Payment.
     (a) General. In lieu of receiving Supplemental Retirement Benefits in the
form of a ten (10) year annuity, a Participant may elect to receive his or her
Supplemental Retirement Benefits upon the occurrence of one or more specified
payment events in the form of a lump sum distribution equal to ninety percent
(90%) of the Actuarial Equivalent (as defined below) of the Participant’s
Supplemental Retirement Benefits payable under this Plan upon such event. Any
new payment elections made by a Participant on or after January 1, 2005 shall be
made in accordance with this Section 5.7. If a Participant elects a form of
payment upon more than one payment event, then the first payment event that
occurs shall govern how the payment is made. For purposes of this Plan,
“Actuarial Equivalent” shall be determined based upon the applicable federal
rate as published by the Internal Revenue Service under Section 1274(d) of the
Code for the month in which the applicable payment event occurs.
     (b) Prior Elections. Any payment elections made by a Participant before
January 1, 2005 shall continue in effect until such time as the Participant
makes a subsequent payment election pursuant to Section 5.7(c) below and such
payment election becomes effective as set forth below. If no payment election
was previously made, then the current payment election shall be deemed to be a
ten (10) year annuity payable as set forth in Sections 5.1 through 5.6 above.
     (c) Transitional Elections. On or before December 31, 2007, if a
Participant wishes to change his payment election, the Participant may do so by
completing a payment election form approved by the Committee, provided that any
such election (1) must be made at least 12 months before the date on which
benefit payments are scheduled to commence, (2) must be made while the
Participant is an active employee of the Company or one of its subsidiaries,
(3) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Committee, (4) does not cause a payment
that would otherwise be made in 2006 or 2007 to be delayed to a later year, and
(5) does not accelerate into 2006 or 2007 a payment that is otherwise scheduled
to be made in a later year.

6



--------------------------------------------------------------------------------



 



     (d) Changes in Payment Elections after 2007. On or after January 1, 2008,
if a Participant wishes to change his or her payment election, the Participant
may do so by completing a payment election form approved by the Committee,
provided that any such election (i) must be made while the Participant is an
active employee of the Company or one of its subsidiaries, (ii) must be made at
least 12 months before the date on which any benefit payments as of a fixed date
or pursuant to a fixed schedule are scheduled to commence, (iii) shall not take
effect until at least 12 months after the date the election is made and accepted
by the Committee, and (iv) for payments to be made other than upon death, must
provide an additional deferral period of at least five years from the date such
payment would otherwise have been made (or in the case of any annuity or
installment payments treated as a single payment, five years from the date the
first amount was scheduled to be paid). For purposes of this Plan and clause
(iv) above, all annuities or installment payments under this Plan shall be
treated as a single payment.
     5.8 Withholding; Payroll Taxes. The Employer shall withhold from payments
made hereunder any taxes required to be withheld from a Participant’s wages
under applicable federal, state or local tax laws. However, a Beneficiary may
elect not to have withholding for federal income tax purposes pursuant to
Section 3405(a)(2) of the Internal Revenue Code, or any successor provision.
     5.9 Payment to Guardian. If a Plan benefit is payable to a minor or a
person declared to be incompetent or to a person incapable of handling the
disposition of his property, the Committee may direct payment of such Plan
benefit to the guardian, legal representative or person having the care and
custody of such minor or other person. The Committee may require proof of
incompetence, minority, incapacity or guardianship, as it may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Committee and the Employer from all liability with respect to such
benefit.
ARTICLE VI
BENEFICIARY DESIGNATION
     6.1 Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person(s) or entity(ies) as his Beneficiary or
Beneficiaries (both primary as well as secondary) to whom benefits under this
Plan shall be paid in the event of his death prior to complete distribution to
the Participant of the benefits due under the Plan. Each Beneficiary designation
shall be in a written form prescribed by the Committee, and will be effective
only when filed with the Committee during the Participant’s lifetime.
     6.2 Amendments. Any Beneficiary designation may be changed by a Participant
without the consent of any designated Beneficiary by the filing of a new
Beneficiary designation with the Committee. The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed. If a
Participant’s Compensation is community property, any Beneficiary Designation
shall be valid or effective only as permitted under applicable law.

7



--------------------------------------------------------------------------------



 



     6.3 No Participant Beneficiary Designation. In the absence of an effective
Beneficiary Designation, or if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
then the Participant’s designated beneficiary shall be deemed to be the person
or persons surviving him in the first of the following classes in which there is
a survivor, share and share alike:
     (a) The surviving Spouse;
     (b) The Participant’s children, except that if any of the children
predecease the Participant but leave issue surviving, then such issue shall take
by right of representation the share their parent would have taken if living;
and
     (c) The Participant’s estate.
     6.4 Effect of Payment. The payment to the deemed Beneficiary shall
completely discharge the Employer’s obligations under this Plan.
ARTICLE VII
ADMINISTRATION
     7.1 Committee; Duties. This Plan shall be administered by the Committee
which shall consist of not less than three (3) persons appointed by the Board.
The Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions including interpretations of this Plan, as may
arise in connection with the Plan. A majority vote of the Committee members
shall control any decision. Members of the Committee may be Participants under
this Plan.
     7.2 Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit and may from time to
time consult with counsel who may be counsel to the Employer.
     7.3 Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.
     7.4 Indemnity of the Committee. The Employer shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.

8



--------------------------------------------------------------------------------



 



ARTICLE VIII
CLAIMS AND REVIEW PROCEDURES
     8.1 Claims Procedure. A Participant or beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:
          (a) Initiation – Written Claim. The claimant initiates a claim by
submitting to the Committee a written claim for the benefits.
          (b) Timing of Committee Response. The Committee shall respond to such
claimant within 90 days after receiving the claim. If the Committee determines
that special circumstances require additional time for processing the claim, the
Committee can extend the response period by an additional 90 days by notifying
the claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Committee expects to render its
decision.
          (c) Notice of Decision. If the Committee denies part or all of the
claim, the Committee shall notify the claimant in writing of such denial. The
Committee shall write the notification in a manner calculated to be understood
by the claimant. The notification shall set forth:

  (i)   The specific reasons for the denial,     (ii)   A reference to the
specific provisions of the Plan on which the denial is based,     (iii)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed,     (iv)   An
explanation of the Plan’s review procedures and the time limits applicable to
such procedures, and     (v)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

     8.2 Review Procedure. If the Committee denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Committee
of the denial, as follows:
          (a) Initiation – Written Request. To initiate the review, the
claimant, within 60 days after receiving the Committee’s notice of denial, must
file with the Committee a written request for review.

9



--------------------------------------------------------------------------------



 



          (b) Additional Submissions – Information Access. The claimant shall
have the opportunity to submit written comments, documents, records and other
information relating to the claim as part of the claimant’s written request for
review. The Committee shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.
          (c) Considerations on Review. In considering the review, the Committee
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
          (d) Timing of Committee Response. The Committee shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Committee determines that special circumstances require additional time
for processing the claim, the Committee can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Committee expects to render its decision.
          (e) Notice of Decision. The Committee shall notify the claimant in
writing of its decision on review. The Committee shall write the notification in
a manner calculated to be understood by the claimant. If the Committee denies
part or all of the claim, the notification shall set forth:

  (i)   The specific reasons for the denial,     (ii)   A reference to the
specific provisions of the Plan on which the denial is based,     (iii)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits,     (iv)   A
statement of the claimant’s right to bring a civil action under ERISA
Section 502(a), and     (v)   If an internal rule, guideline, protocol or other
similar criterion was relied upon in making the adverse determination on review,
a statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the claimant upon request.

10



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION, SUSPENSION OR AMENDMENT
     9.1 Termination, Suspension or Amendment of Plan.
     (a) The Board may, in its sole discretion, terminate or suspend this Plan
at any time or from time to time, in whole or in part. A termination of the Plan
will not be a distributable event, except in the two circumstances set forth in
Section 9.2(b) below. The Board may amend this Plan at any time or from time to
time. Any amendment may provide different benefits or amounts of benefits from
those herein set forth. However, no such termination, suspension or amendment
shall adversely affect the benefits of Participants which have accrued prior to
such action or the benefits of any Beneficiary of a Participant who has
previously died. In addition, notwithstanding anything in this Plan to the
contrary, the Employer may amend in good faith any terms of this Plan, including
retroactively to the extent permitted by law, in order to comply with
Section 409A of the Code.
     (b) Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
payment events specified herein, except as provided in this Section 9.2(b). The
Employer may, in its discretion, elect to terminate the Plan in either of the
following two circumstances set forth below and accelerate the payment of the
entire unpaid balance of the Participant’s vested benefits as of the date of
such payment in accordance with Section 409A of the Code:

  (i)   the Plan is terminated and (1) all arrangements sponsored by the Bank
and/or the Company that would be aggregated with the Plan under Treasury
Regulation §1.409A-1(c) if the Participant participated in all of the
arrangements are terminated, (2) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within 12 months of the termination of the arrangements; (3) all
payments are made within 24 months of the termination of the arrangements; and
(4) neither the Bank nor the Company adopts a new arrangement that would be
aggregated with the Plan under Treasury Regulation §1.409A-1(c) if the
Participant participated in both arrangements, at any time within five years
following the date of termination of the Plan, or     (ii)   the Plan is
terminated within 12 months of a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred by the Participant under the
Plan are included in the Participant’s gross income in the later of (1) the
calendar year in which the termination of the Plan occurs, or (2) the first
calendar year in which the payment is administratively practicable.

11



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
ERISA and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I
of ERISA.
     10.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Employer. The Employer’s obligation under the Plan shall be that
of an unfunded and unsecured promise of the Employer to pay money in the future.
     10.3 Trust Fund. At its discretion, the Employer may establish one or more
trusts, with such trustees as the Board may approve, for the purposes of
providing for the payment of benefits owed under the Plan. Although such a trust
shall be irrevocable, its assets shall be held for payment of all the Employer’s
general creditors in the event of insolvency or bankruptcy. To the extent any
benefits provided under the Plan are paid from any such trust, the Employer
shall have no further obligations to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Employer.
     10.4 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
     10.5 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Employer
and a Participant, and no Participant (or his Beneficiary) shall have any rights
against the Employer except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of the Employer or to interfere with the right of
the Employer to discipline or discharge him at any time.
     10.6 Protective Provisions. A Participant shall cooperate with the Employer
by furnishing any and all information requested by the Employer, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.

12



--------------------------------------------------------------------------------



 



     10.7 Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were used in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
     10.8 Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     10.9 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Pennsylvania.
     10.10 Validity. In case any provision of this Plan shall be held invalid or
unenforceable for any reason, such provision shall not affect the remaining
parts hereof, and this Plan shall be construed and enforced as if such invalid
or unenforceable provision had never been inserted herein.
     10.11 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail to any member of the Committee or the
Secretary of the Employer. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.
     10.12 Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Plan to such
statutory or regulatory provision shall be deemed to be reference to such
section as amended, re-numbered or replaced.
     10.13 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and pursuant to a resolution of the Board of Directors
of the Company, the Company has caused this Plan to be executed by its duly
authorized officers effective as of November 21, 2006.

                  ESB FINANCIAL CORPORATION:  
 
           
 
  By:   /s/ William B. Salsgiver    
 
           
 
      William B. Salsgiver, Chairman    
 
           
 
  By:   /s/ Frank D. Martz    
 
           
 
      Frank D. Martz, Secretary    

     By execution hereof, ESB Bank consents to and agrees to be bound by the
terms and conditions of this Plan.

                  ESB BANK:  
 
           
 
  By:   /s/ Frank D. Martz    
 
           
 
      Frank D. Martz, Secretary    

14